IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


QUAYSHAWN SLOAN,                               : No. 11 WM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
SUPERINTENDENT LAUREL HARRY,                   :
SUPERINTENDENT ASSISTANT TONYA                 :
HEIST, UNIT MANAGER TIM HORNUNG,               :
COUNSELOR THEODORE NUGIN,                      :
LIBRARIAN ALEXANDRA HAUBRICK,                  :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the “Application

for Relief to File an Untimely Answer” is DISMISSED AS MOOT.